EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Young on 3/16/22.

The application has been amended as follows: 
In claim 1, line 2, “and based on” has been deleted and –using—has been inserted.  In the last paragraph, line 1, after “determination” the following has been inserted
--that the power source has reached the RRT threshold--.
In claim 1, the last line, “another” has been deleted and –a second—has been inserted. 

In claim 3, the last line “another” has been deleted and –the second—has been inserted. 

In claim 14, the last line “another” has been deleted and –the second—has been inserted.

In claim 16, line 4, “ based on” has been deleted and –using—has been inserted.  In the last paragraph, line 1, after “determination” the following has been inserted
--that the power source has reached the RRT threshold--.
In claim 16, the next to last line, “another” has been deleted and –a second—has been inserted. 


In claim 27, the next to last line “another” has been deleted and –the second—has been inserted.

In claim 30, line 4, “based on” has been deleted and –using—has been inserted.  In the last paragraph, line 1, after “determination” the following has been inserted
--that the power source has reached the RRT threshold--.
In claim 30, the last line, “another” has been deleted and –a second—has been inserted. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        3/16/22